 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   RICHARD L. MITCHELL,                                    Case No.: 2:18-cv-00646-RFB-EJY
 5                   Plaintiff,
 6           v.                                                           ORDER
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
                     Defendants.
 9

10          Pending before the Court are Defendant’s Motion to Strike Plaintiff’s Opposition to
11   Defendant Garcia’s Answer (ECF No. 32) and Defendant’s Motion to Strike Plaintiff’s Opposition
12   to Defendant’ Garcia’s Answer to Plaintiff’s Second Amended Complaint (ECF No.
13   37). Defendant’s Motions are granted. Any document not allowed by the Federal Rules of Civil
14   Procedure, the Local Rules of this Court or a direct order of this Court “is a fugitive document and
15   must be stricken from the record.” Reiger v. Nevens, Case No. 3:12-cv-218-MM, 2014 WL 537613,
16   at *2 (D. Nev. Feb. 7, 2014). An opposition to an answer to a complaint is not allowed by the Rules
17   of Civil Procedure or the Local Rules of the United Stated District Court for the District of
18   Nevada. Further, the Court has not issued an Order allowing Plaintiff to file a response of any kind
19   to Defendant’s Answer to Plaintiff’s Amended Complaint (ECF No 26).
20          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Strike Plaintiff’s
21   Opposition to Defendant Garcia’s Answer (ECF No. 32) and Defendant’s Motion to Strike Plaintiff’s
22   Opposition to Defendant’ Garcia’s Answer to Plaintiff’s Second Amended Complaint (ECF No. 37)
23   are GRANTED.
24          IT IS FURTHER ORDERED that Plaintiff’s oppositions to Defendant Garcia’s Answer
25   appearing in ECF No. 31 at pages 2 through 31 shall be struck.
26          IT IS FURTHER ORDERED that to the extent page 1 of ECF No. 31 seeks a jury trial, that
27   page is not struck.
28
                                                     1
 1          IT IS FURTHER ORDERED that Defendant Garcia shall file a response (whether an

 2   opposition or non-opposition) to Plaintiff’s stated desire for a jury trial within 14 days of the date of

 3   this Order.

 4          IT IS FURTHER ORDERED that Plaintiff’s filing at ECF No. 36 be struck in its entirety as

 5   duplicative of ECF No. 31.

 6

 7          DATED THIS 25th day of March, 2021.

 8

 9

10                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
